
	

113 HR 4375 IH: To designate the facility of the United States Postal Service located at 100 North Taylor Lane in Patagonia, Arizona, as the “Jim Kolbe Post Office”.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4375
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Barber (for himself, Mr. Salmon, Ms. Sinema, Mr. Gosar, Mr. Grijalva, Mr. Franks of Arizona, Mrs. Kirkpatrick, Mr. Schweikert, and Mr. Pastor of Arizona) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 100 North Taylor Lane in
			 Patagonia, Arizona, as the Jim Kolbe Post Office.
	
	
		1.Jim Kolbe Post Office
			(a)DesignationThe facility of the United States Postal Service located at 100 North Taylor Lane in Patagonia,
			 Arizona, shall be known and designated as the Jim Kolbe Post Office..
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Jim Kolbe Post Office..
			
